       Case 3:20-cv-00460-CWR-LRA Document 18 Filed 09/18/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ELIZABETH MARTIN                                                                     PLAINTIFF

V.                                                        CAUSE NO. 3:20-CV-460-CWR-LRA

PATRICIA MARSHALL                                                                  DEFENDANT

                                             ORDER

        Plaintiff Elizabeth Martin sued defendant Patricia Marshall in Mississippi state court

seeking more than $100,000 in compensatory damages and $500,000 in punitive damages. The

defendant removed the case here claiming diversity jurisdiction. The plaintiff subsequently

amended her complaint to seek “actual damages in an amount of $40,000.00, and punitive

damages in the amount of $20,000.00, or a sum sufficient to deter Patricia Marshall from such

oppressive conduct in the future; plus prejudgment interest; post judgment interest; and all

costs.” Docket No. 9 at 4.

        Now before the Court is the plaintiff’s motion to remand. She contends that her case no

longer satisfies the $75,000 amount in controversy requirement, and therefore must be sent back

to state court.

        The motion must be denied. As Chief Judge Jordan explained in Gordon v. Kroger,

        post-removal affidavits, stipulations, and amendments reducing the amount do not
        deprive the district court of jurisdiction where it is apparent from the face of the
        Complaint that the amount in controversy is met. Indeed, the Supreme Court has
        held that once the district court’s jurisdiction is established, subsequent events
        that reduce the amount in controversy to less than $75,000 generally do not divest
        the court of diversity jurisdiction.

No. 3:15-CV-495-DPJ-FKB, 2016 WL 1047900, at *2 (S.D. Miss. Mar. 16, 2016) (quotation

marks and citations omitted).
          Case 3:20-cv-00460-CWR-LRA Document 18 Filed 09/18/20 Page 2 of 2




           That is the situation here. This case was properly removed based on the amount the

plaintiff specifically demanded in her original complaint. Her later amendment did not have

jurisdictional effect.

           The same is true of the affidavit the plaintiff attached to her rebuttal, in which she

attempted to reduce her total demand to $60,000. Post-removal affidavits can be used to clarify

the amount in controversy “if the basis for jurisdiction is ambiguous at the time of removal.”

Nixon v. Kia Motors Am., Inc., No. 3:11-CV-153-DPJ-FKB, 2011 WL 13232440, at *2 (S.D.

Miss. Aug. 10, 2011) (quotation marks and citations omitted). The affidavit is irrelevant in this

case, however, because there was no ambiguity in the plaintiff’s state-court complaint.

           The motion to remand is denied.1 Within 10 days, the parties shall contact the chambers

of the Magistrate Judge to schedule a TCMC.

           SO ORDERED, this the 18th day of September, 2020.

                                                          s/ Carlton W. Reeves
                                                          UNITED STATES DISTRICT JUDGE




1
    The plaintiff’s motion for an extension of time to file her rebuttal is granted nunc pro tunc.

                                                              2
